DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The amendment filed on 09/09/2021 has been acknowledged. 

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.




Amendment Summary
Claims 1, 3, 4, 5, 11, 31, 32  are amended. 
Claims 2, 7, 8, 16-30 are cancelled. 

Response to Arguments/Amendment
The amended claims has been analyzed as per current references below. Some amended independent claims are allowed. Some amended independent claims need to be reviewed as the SIB is used in LTE for sharing message between nodes.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2020/0236684 A1)  in view of DeRosa (US 2018/0375568 A1).

Regarding Claim 1, 31, 32
Hong discloses a method (See [Abstract])  comprising:

determining that uplink interference (See [Abstract]; first base station determining uplink interference) from an unmanned aerial vehicle (UAV)  (See Fig.1(300); Fig.5(202); [0157]; aerial vehicle) exceeds a first threshold (See Fig.4B;[0010-0011]; [0046-0047]; [0096];angle of arrival exceeds a preset value) at a neighboring cell (Fig.1(100)); and

transmitting an uplink interference indicator to the UAV over a Multicast-Broadcast
Single Frequency Network (MBSFN) channel or a System Information Block; 
And

informing a serving cell (Fig.1(200)), by the neighborhood cell (Fig.1(100)), of the uplink interference (See [Abstract]; [0043-0044]; [0051-0052]; generation a target notification message indicating interference by the aerial device served by the second base station) experienced by the neighboring cell  (Fig.1(100))

But Hong fails to explicitly recite 
determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold; 

informing a serving cell, by the UAV,  of the uplink interference experienced by the neighboring cell.

transmitting an uplink interference indicator to the UAV over a Multicast-Broadcast
Single Frequency Network (MBSFN) channel or a System Information Block; 

However in an analogous art,
DeRosa teaches about 
determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold (See [0025]; [0074]); 

And about a UAV informing its serving cell about interference measurements of neighboring base station (See [0039]).

transmitting an uplink interference indicator to the UAV (See [0024-0025]; [0039]; uplink interference is detected and transmitted to UAV) over a Multicast-Broadcast
Single Frequency Network (MBSFN) channel or a System Information Block (See [0025]; [0040]; message of interference indication are transmitted through system information block in LTE network); 

(The term “or” between the two limitations means at least one of the them can be analyzed for references).  


Hong and DeRosa are analogous art because they all pertain to wireless telecommunication transmission. Hong teaches about an aerial device creating interference to a neighbor base station and the later transmitting a notification to the serving base station in order  for the latter to reduce the interference. DeRosa teaches about a UAV informing its serving cell about interference measurements of neighboring base station and about determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold. Hong could use DeRosa features as an additional way to inform the serving cell of UAV neighbor interference and about determining that a level of uplink interference from an unmanned aerial vehicle exceeds a first interference threshold. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Hong and DeRosa so as to obtain an efficient and valid interference detector system.



Regarding Claim 3,
Hong and DeRosa teach all the features with respect to Claim 1 and DeRosa further teaches 

                wherein the uplink interference indicator comprises 

a multiple threshold indicator comprising one or more bits (See [0097-0098]).


Regarding Claim 4, 
Hong and DeRosa teach all the features with respect to Claim 1 and DeRosa further teaches 


                  wherein the uplink interference indicator comprises 
a location of uplink radio resources where the uplink interference occurred (See [0062]).



Regarding Claim 5,
Hong and DeRosa teach all the features with respect to Claim 1 and Hong further teaches 

              wherein the uplink interference indicator includes 
an identifier of the neighboring cell (See [0018-0019]; [0043-0044]).



Regarding Claim 9,
Hong and DeRosa teach all the features with respect to Claim 1  and DeRosa further teaches 
transmitting a downlink measurement report to the serving cell (See [0055-0057]) 
              the downlink measurement report associated with downlink transmissions received by the UAV from the neighboring cell (See [0055-0057]).




Regarding Claim 10,
Hong and DeRosa teach all the features with respect to Claim 9 and DeRosa further teaches 
generating the downlink measurement report (See [0055-0057])
                          in response to receiving an uplink interference indicator from the neighboring cell  (See [0055-0057]; [0060-0062]).





Regarding Claim 12, 
Hong and DeRosa teach all the features with respect to Claim 1 and Hong further teaches 

               wherein informing the serving cell of the uplink interference experienced by the neighboring cell (See [Abstract]; [0043-0044]; [0051-0052]; generation a target notification message indicating interference by the aerial device served by the second base station) comprises:

transmitting the uplink interference indicator to the serving cell (See (See [Abstract]; [0043-0044]; [0051-0052]; interference indicator)



Regarding Claim 13,
Hong and DeRosa teach all the features with respect to Claim 1 and DeRosa further teaches 
transmitting a handover command to the UAV (See [0072]; [0122]).



Regarding Claim 14,
Hong and DeRosa teach all the features with respect to Claim 13 and DeRosa further teaches 

wherein the handover command (See [0072]; [0122]).is based on:



an identifier of the neighboring cell that experienced the uplink interference(See [0072]; [0122]) and
a downlink measurement report received from the UAV (See [0072]; [0122]).


Regarding Claim 15,
.Hong and DeRosa teach all the features with respect to Claim 1 and Hong further teaches 
allocating a different uplink radio resource to the UAV (See [0034-0036]; [0072]; [0075-0076]).



Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2020/0236684 A1)  in view of DeRosa (US 2018/0375568 A1) and further in view of Kim (US 2017/0142766 A1).


Regarding Claim 6, 
Hong and DeRosa teach all the features with respect to Claim 5 

But Hong and DeRosa fail to explicitly recite

                wherein the identifier of the neighboring cell comprises
 
a Physical Cell Identifier (PCI) associated with the neighboring cell .

However in an analogous art,
Kim teaches about base station  that can be identify on wireless network operation Through physical cell identifier (See Fig.(4,5)[0056]; [0178]). 


Hong, Derosa and Kim are analogous art because they all pertain to wireless telecommunication transmission. Hong teaches about an aerial device creating interference to a neighbor base station and the later transmitting a notification to the serving base station in order  for the latter to reduce the interference. Kim teaches about base station  that can be identify on wireless network operation Through physical cell identifier. Hong and DeRosa could use Kim features in order to identify the base station in the network.. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Hong, DeRosa and KIm so as to obtain an efficient network system operation.



Allowable Subject Matter
Claim 11  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646